  Case: 1:14-cv-01437 Document #: 491 Filed: 06/22/20 Page 1 of 15 PageID #:8323




                     UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 GREGORY GREENE and ANTHONY                      )
 MOTTO, individually and on behalf of            )      Case No. 14-cv-01437
 all others similarly situated,                  )
                                                 )      Hon. Gary Feinerman
                                Plaintiffs,      )
                                                 )      Magistrate Judge Susan Cox
 v.                                              )
                                                 )
 MARK KARPELES, an individual,                   )
                                                 )
                                Defendant.       )

       DEFENDANT MARK KARPELES’ MOTION TO CERTIFY ORDERS FOR
          INTERLOCUTORY APPEAL PURSUANT TO 28 U.S.C. § 1292(b)

       Defendant Mark Karpeles hereby submits his Motion to Certify Orders for Interlocutory

Appeal Pursuant to 28 U.S.C. § 1292(b) and states as follows:

                                        BACKGROUND

       The Court has decided two motions, either one of which would have ended these

proceedings against Mr. Karpeles. Most recently, this Court denied Mr. Karpeles’ Motion for

Summary Judgment, finding that the Plaintiff Gregory Greene could pursue a common law fraud

claim. [Dkt. Nos. 489 and 490.] Previously, this Court denied Mr. Karpeles’ Motion to Dismiss

for lack of personal jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(2). This Court

has entertained extensive briefing and oral argument on both of these issues, and Mr. Karpeles

incorporates his position with respect to these issues as stated in his briefs. [Dkt. Nos. 392 and

394 (personal jurisdiction); Dkt. Nos. 460 and 478 (summary judgment).] This Court denied Mr.

Karpeles’ Motion to Dismiss pursuant to Rule 12(b)(2) on March 12, 2019 [Dkt. Nos. 409 and

410] and his Motion for Summary Judgment on June 16, 2020 [Dkt. Nos. 489 and 490]. By this

Motion, Mr. Karpeles requests that this Court certify for interlocutory appeal these orders, which
  Case: 1:14-cv-01437 Document #: 491 Filed: 06/22/20 Page 2 of 15 PageID #:8324




involve the questions of whether this Court has personal jurisdiction over him and whether the

Court properly denied Mr. Karpeles summary judgment on the one remaining claim for common

law fraud, given the potential dispositive effect on this litigation each of these issues has.

                                           ARGUMENT

       Pursuant to 28 U.S.C. § 1292(b), this Court should certify the orders regarding whether

personal jurisdiction over Mr. Karpeles exists and whether Mr. Greene has pled and is entitled to

pursue at trial his latest theories for his common law fraud claim.

       Certification of a ruling for interlocutory appeal is appropriate where the “order involves

a controlling question of law as to which there is substantial ground for difference of opinion and

that an immediate appeal from the order may materially advance the ultimate termination of the

litigation.” 28 U.S.C. § 1292(b). The Seventh Circuit criteria for the grant of certification are:

“there must be a question of law, it must be controlling, it must be contestable, and its resolution

must promise to speed up the litigation . . . [and] the petition must be filed in the district court

within a reasonable time after the order sought to be appealed.” Ahrenholz v. Bd. of Trustees of

Univ. of Illinois, 219 F.3d 674, 675 (7th Cir. 2000) (emphasis in original). Where the statutory

criteria are met it is “the duty of the district court . . . to allow an immediate appeal to be taken.”

Id. at 677. Further, where reversal would result in dismissal, “the concerns underlying that

decision argue for empowering the district court and the court of appeals to authorize an

interlocutory appeal.” In re Text Messaging Antitrust Litig., 630 F.3d 622, 625 (7th Cir. 2011).

       This Court should certify the orders for interlocutory appeal, which involve the following

questions:

              1.     Whether Plaintiff Gregory Greene pled his common law fraud
       claim with sufficient particularity pursuant to Federal Rule of Civil Procedure
       9(b) and common law pleading doctrines to withstand summary judgment and




                                                  2
     Case: 1:14-cv-01437 Document #: 491 Filed: 06/22/20 Page 3 of 15 PageID #:8325




         proceed to trial on the theories included in his opposition to summary judgment
         and in his proposed expert’s report; and

                2.      Whether an individual foreign defendant’s alleged operation of a
         company that runs a website that allows for users worldwide, including in the
         forum state, to open accounts and trade currencies, by itself, constitutes sufficient
         purposefully directed contact with the forum state for the Court to exercise
         personal jurisdiction over that defendant.

I.       BOTH OF THESE QUESTIONS AND ORDERS INVOLVE A CONTROLLING
         ASPECT OF LAW.

         A.     Whether Mr. Greene sufficiently pled his latest theories for his common law
                fraud claims is a controlling aspect of law.

         Mr. Karpeles seeks interlocutory review of whether Mr. Greene sufficiently pled, in

accordance with Federal Rule of Civil Procedure 9(b) and common law pleading doctrines, the

theories raised in his proposed expert’s report and his response to Mr. Karpeles’ motion for

summary judgment and can proceed to trial on them, which is a controlling question of law.

         A question of law refers to “a question of the meaning of a statutory or constitutional

provision, regulation, or common law doctrine rather than to the question whether the party

opposing summary judgment had raised a genuine issue of material fact.” Ahrenholz, 219 F.3d

at 676. Normally, “[w]hether [the plaintiff] has presented sufficient evidence to show a genuine

issue . . . [of] material fact, and thus avoid summary judgment . . . is not a question of law within

the meaning of § 1292(b).” In re Text Messaging Antitrust Litig., 630 F.3d at 626. However, an

interlocutory appeal is warranted where a case involves applying a common law doctrine, such

as the federal common law doctrine of pleading, and does not involve hunting through the record

or the analysis of a complicated contract. See id. (“But in this case there is no question of

hunting through a record or immersing ourselves in a complicated contract, and moreover we do

have a question of the meaning of a common law doctrine—namely the federal common law

doctrine of pleading in complex cases, announced in Twombly.”). “Decisions holding that the



                                                  3
  Case: 1:14-cv-01437 Document #: 491 Filed: 06/22/20 Page 4 of 15 PageID #:8326




application of a legal standard is a controlling question of law within the meaning of section

1292(b) are numerous.” Id.

        This proposed interlocutory appeal presents a question of the federal common law

doctrine of pleading and the statutory requirements of Federal Rule of Civil Procedure 9(b)

specific to a fraud claim. This issue does not require the appellate court to dig through the record

or make factual determinations. There is no dispute that Mr. Greene raised new allegations and

theories in response to summary judgment. [See Dkt. 490 at 10 (“Greene has expanded on the

complaint’s allegations concerning the Terms”).] Federal Rule of Civil Procedure 9(b) “requires

a party alleging fraud to state with particularity the circumstances constituting fraud” and

requires plaintiff to describe “the who, what, when, where, and how of the fraud.” Cincinnati

Life Ins. Co. v. Beyrer, 722 F.3d 939, 948 (7th Cir. 2013) (internal quotations omitted). The

Seventh Circuit would not have to decide any contested issue of fact, merely compare the

allegations in the Complaint to the new facts and theories Mr. Greene raises in response to

summary judgment and decide whether Mr. Greene adequately pled those theories to continue to

trial. The is a pure and controlling question of the heightened pleading requirements under Rule

9(b) and the federal common law on pleading.

        B.      Whether this Court can exercise personal jurisdiction over Mr. Karpeles
                represents a controlling aspect of law.

        Whether Mr. Karpeles is subject to personal jurisdiction in Illinois is a question of law.

See Mid-Am. Tablewares, Inc. v. Mogi Trading Co., Ltd., 100 F.3d 1353, 1358 (7th Cir. 1996)

(“The determination of personal jurisdiction is a question of law . . . .”). It is also controlling, as

“its resolution is quite likely to affect the further course of the litigation, even if not certain to do

so.” Sokaogon Gaming Enter. Corp. v. Tushie-Montgomery Associates, Inc., 86 F.3d 656, 659

(7th Cir. 1996). Here, a finding that there is no personal jurisdiction over Mr. Karpeles would



                                                   4
      Case: 1:14-cv-01437 Document #: 491 Filed: 06/22/20 Page 5 of 15 PageID #:8327




end the litigation. Indeed, one of the Seventh Circuit cases regarding personal jurisdiction cited

by Mr. Karpeles in his original briefing was an interlocutory appeal. See Illinois v. Hemi Grp.

LLC, 622 F.3d 754 (7th Cir. 2010). Whether Mr. Karpeles himself had sufficient contacts with

Illinois to confer personal jurisdiction represents a controlling aspect of law.

II.       BOTH OF THE ORDERS ARE CONTESTABLE.

         Certification for immediate appeal is proper where, as here, the “question requires the

interpretation, and not merely the application, of a legal standard.” In re Text Messaging

Antitrust Litig., 630 F.3d at 625. Moreover, Courts in this district have held that an interlocutory

appeal is appropriate where there are defensible, competing interpretations and no binding

precedent. See Dahlstrom v. Sun-Times Media, LLC, 39 F. Supp. 3d 998, 1002 (N.D. Ill. 2014)

(“These competing interpretations — both of them defensible and neither of them precluded by

binding precedent — evidence substantial grounds for difference of opinion.”); see also In re

Text Messaging Antitrust Litig., 630 F.3d at 626 (certifying an interlocutory appeal where the

scope of a recent decision was “unsettled”). Here, both questions require the interpretation of a

legal standard, there are defensible, competing interpretations, and there is no binding precedent.

         A.      The Court’s ruling on the summary judgment is contestable because it
                 involves a question of the level of particularity necessary to plead and pursue
                 a fraud claim.

          Whether Mr. Greene’s fraud claim was pled with the required level of particularity to

survive Mr. Karpeles’ Motion for Summary Judgment, which allowed Mr. Greene to proceed on

his latest allegations raised in response to the summary judgment motion and his proposed

expert’s report, is a contestable issue.

          In its ruling on Mr. Karpeles’ motion for summary judgment, the Court did not cite any

binding precedent addressing the interplay between heightened pleading standards under Rule

9(b) and new factual predicates for fraud claims at summary judgment. [See Dkt. 490 at 8-10.]


                                                  5
  Case: 1:14-cv-01437 Document #: 491 Filed: 06/22/20 Page 6 of 15 PageID #:8328




In BRC Rubber & Plastics, the Seventh Circuit addressed whether the plaintiff impermissibly

changed the facts as to one of the plaintiff’s contract claims, anticipatory repudiation. See BRC

Rubber & Plastics, Inc. v. Cont’l Carbon Co., 900 F.3d 529, 540-43 (7th Cir. 2018). In

Anderson v. Donahoe, the Seventh Circuit addressed whether the plaintiff could reassert his

disability discrimination and reasonable accommodation claims in response to a summary

judgment motion after omitting them from two subsequent amended complaints. Anderson v.

Donahoe, 699 F.3d 989, 997 (7th Cir. 2012).

       In Whitaker v. Milwaukee Cty., the Seventh Circuit addressed “an alternative legal

characterization of the factual relationship between the two governmental entities” in relation to

the plaintiff’s employment claims on summary judgment. See Whitaker v. Milwaukee Cnty., 772

F.3d 802, 808 (7th Cir. 2014). The Seventh Circuit specifically distinguished the cases the

district court relied on to reject plaintiff’s summary judgment argument because, in the cited

cases, “new factual bases for claims or legal claims were at the center of the analysis.” Id.

       In CMFG Life Ins. Co. v. RBS Sec., Inc., the Seventh Circuit addressed whether the

plaintiff could, for the first time in response to summary judgment, argue that certain oral due-

diligence representations independently supported a rescission claim. CMFG Life Ins. Co. v.

RBS Sec., Inc., 799 F.3d 729, 743 (7th Cir. 2015). However, those due-diligence claims had

been alleged in both the plaintiff’s first and second amended complaints. Id. In CMFG, the

plaintiff was merely arguing that already-alleged misrepresentations could constitute an

independent basis for rescission. That is, the facts had been expressly pled.

       As Mr. Karpeles presented to this Court, the district courts that have addressed Rule

9(b)’s application to introducing new facts or theories in response to a summary judgment

motion support Mr. Karpeles, with one easily distinguishable exception discussed below. [Dkt.




                                                 6
  Case: 1:14-cv-01437 Document #: 491 Filed: 06/22/20 Page 7 of 15 PageID #:8329




478 at 10-14.] For example, in Colovos v. Owens-Corning Fiberglas Corp., the plaintiffs raised

a new theory that an individual was the defendant’s agent and made fraudulent statements in

their sur-reply to defendant’s summary judgment motion.           See Colovos v. Owens-Corning

Fiberglas Corp., CASE NO. 93 C 6483, 1995 U.S. Dist. LEXIS 15183, at *22 (N.D. Ill. Oct. 11,

1995). The court held that the plaintiff could not present their new agency theory at trial as it ran

afoul of the heightened pleading standards of Rule 9(b). See id. at *24-25, citing Samuels v.

Wilder, 871 F.2d 1346, 1349-51 (7th Cir. 1989) (“The court correctly prevented plaintiffs’

attempted bypass of Rule 9(b) (pleading fraud with particularity in the complaint) and

concentrated only on the averments of fraud originally pleaded.”). The court specifically held

that “[a] court should strengthen its unwillingness to consider ‘new’ theories leveled in response

to a defendant’s summary judgment motion when, as in the instant case, the plaintiff accuses the

defendant of committing fraud.” Id. at *24.

       Additional cases further confirm Mr. Karpeles’s position. In Payne v. Ken Diepholz Ford

Lincoln Mercury, Inc., in response to the defendant’s summary judgment motion, the plaintiffs

claimed that a direct mailing was deceptive; however, this allegation was not in the complaint.

Payne v. Ken Diepholz Ford Lincoln Mercury, Inc., No. 02 C 1329, 2004 U.S. Dist. LEXIS 19,

at *24 (N.D. Ill. Jan. 5, 2004). The court held that “[w]hile the lenient notice pleading standards

of Rule 8 of the Federal Rules of Civil Procedure sometimes may allow a plaintiff raise

arguments based on facts not alleged in the initial complaint, this is not true when the plaintiff

alleges fraud.” Payne v. Ken Diepholz Ford Lincoln Mercury, Inc., No. 02 C 1329, 2004 U.S.

Dist. LEXIS 19, at *24 (N.D. Ill. Jan. 5, 2004). “A plaintiff cannot put off making particularized

allegations of fraud until summary judgment. Such an approach would thwart the underlying

purpose of Rule 9(b) and render it a nullity.” Id. at *24-25.




                                                 7
  Case: 1:14-cv-01437 Document #: 491 Filed: 06/22/20 Page 8 of 15 PageID #:8330




       In Hood v. Dryvit, the plaintiff attempted to add “misrepresentations over which he is

suing [to] include statements that Weatherlast was a ‘protective and decorative coat over stucco,’

‘water repellant,’ and ‘designed to be maintenance free’” in his brief in opposition to summary

judgment.    Hood v. Dryvit Sys., No. 04-CV-3141, 2005 U.S. Dist. LEXIS 27055, at *13-14

(N.D. Ill. Nov. 8, 2005). The complaint alleged misrepresentations that “the Weatherlast coating

was ‘an efficient and economical protective coating for stucco’” and that “the Weatherlast

coating was ‘impenetrable by water.’” Id. at *5. The plaintiff argued that “the general allegation

[of Defendant’s misrepresentations in the Complaint] also consumes more detailed allegations

that the Weatherlast coating was protective, water repellant, weather resistant, and virtually

maintenance free.’” Id. at *13. The court rejected this argument: “Plaintiff cannot rely on his

opposition brief to add specificity to allegations in the Complaint which should have been pled

with particularity at the outset and which, even after discovery, the facts do not support.” Id. at

*14-15.

       The lone dissenting opinion from this district is an outlier, based on the holding that the

defendant “cite[d] no cases applying Rule 9(b) to preclude consideration of allegedly fraudulent

statements at the summary judgment stage merely because they were not specifically mentioned

in the pleadings.” Dyson, Inc. v. Syncreon Tech. (Am.), Inc., No. 17 C 6285, 2019 U.S. Dist.

LEXIS 114960, at *8 (N.D. Ill. July 11, 2019). As demonstrated above, and as further discussed

in Mr. Karpeles reply in support of summary judgment [Dkt. 478 at 10-14], there is an

overwhelming amount of authority from the Seventh Circuit and this District holding just that.

       Mr. Greene’s complaint alleged his fraud claim based on specific supposed

misrepresentations and omissions related to Mizuho Bank’s limitations on transfers, Mr.

Greene’s ability to make cash withdrawals, a “transaction malleability” bug that Mt. Gox had




                                                8
  Case: 1:14-cv-01437 Document #: 491 Filed: 06/22/20 Page 9 of 15 PageID #:8331




supposedly known about since 2011, and Mt. Gox’s plan to declare bankruptcy. [See Fourth

Amend. Compl. ¶ 58.] Nowhere in any of the allegations specific to Mr. Greene is there any

mention of reviewing, relying upon, or reading the Terms of Use when he opened his Mt. Gox

account, or that he is basing his portion of a fraud claim on the Terms of Use now asserted.

There is no who, what, where, or when. The Complaint’s general averments to the Terms of Use

are insufficient under Rule 9(b) for the new particular theories of fraud that Mr. Greene now

pursues. (See Fourth Amend. Compl. ¶¶ 14, 49-51, 112.)

       Mr. Greene’s new factual allegations for his fraud claims are based on the Terms of Use,

with new contentions that Mr. Karpeles hid or misrepresented the fact that Mt. Gox did not have

enough cash and/or Bitcoin to cover users’ deposits due to previously unalleged hacks or thefts,

and new claims about an automated trading program (the “Gox Bot”). (Fourth Amend. Compl.at

1-2.) None of these allegations are mentioned in the Complaint. For instance, the Complaint

never once includes the term “Gox Bot” or “CoinLab,” major aspects that Mr. Greene now

contends underlie his current claim. (Id. at 5-9 and 16.) Mr. Greene did not take specific facts

that were already in the complaint and make new arguments based on those facts, as the plaintiff

in CMFG did. Instead, Mr. Greene changed his claims to rely on the Terms of Use and only

added the required specificity in response to summary judgment. The portions of the Terms of

Use upon which he now claims is the basis of his claim are not cited in the Complaint. Even Mr.

Greene does not mention that specific term in his new affidavit, claiming instead just generally

that he relied on some terms in the “obligations” sections of the Terms of Use. [See Dkt. 467-6

at ¶ 5.] Mr. Greene’s fraud claim “cannot rely on his opposition brief to add specificity to

allegations in the Complaint which should have been pled with particularity at the outset.”

Hood, 2005 U.S. Dist. LEXIS 27055 at *14-15.




                                               9
 Case: 1:14-cv-01437 Document #: 491 Filed: 06/22/20 Page 10 of 15 PageID #:8332




       Whether Mr. Greene’s new assertions impermissibly add new theories and factual

predicates to his fraud claim that were not sufficiently alleged in his Complaint is a highly

contestable issue.

      B.       The Court’s holding that Mr. Karpeles is subject to personal jurisdiction is
               contestable because it involves competing defensible interpretations in an
               area of undeveloped law.

       Whether the operation of Mt. Gox and the Mt. Gox exchange -- which are separate and

apart from Mr. Karpeles, an individual -- is sufficient to subject Mr. Karpeles to personal

jurisdiction is a highly contestable issue.

       Mr. Greene has not established intentional conduct by Mr. Karpeles that targeted Illinois.

The Supreme Court’s ruling held that “[a] forum [s]tate’s exercise of jurisdiction over an out of

state intentional tortfeasor must be based on intentional conduct by the defendant that creates the

necessary contacts with the forum.” Walden v. Fiore, 571 U.S. 277, 286 (2014) (emphasis

added); see also Noboa v. Barceló Corporación Empresarial, S.A., 812 F.3d 571, 572 (7th Cir.

2016) (“Only intentional contacts by the defendant with the forum jurisdiction can support

specific jurisdiction.”). The cases cited by the Court in support of finding jurisdiction have a

common element not present for Mr. Karpeles, purposeful targeting of the forum state either

through advertisement, uBID, Inc. v. GoDaddy Grp., Inc., 623 F.3d 421, 428 (7th Cir. 2010)

(finding that defendant’s “national marketing campaign” was “intended to reach as large an

audience as possible” and constituted purposeful direction towards the forum state and all other

states), or shipping products to the forum state, see Hemi Grp. LLC, 622 F.3d at 758 (finding

personal jurisdiction where defendant “expressly elected to do business with the residents of

forty-nine states” by stating that “it would ship to any state in the country except New York”)

But without further intentional conduct targeting the forum state, personal jurisdiction does not

arise from simply operating a website. See be2 LLC v. Ivanov, 642 F.3d 555, 559 (7th Cir. 2011)


                                                10
 Case: 1:14-cv-01437 Document #: 491 Filed: 06/22/20 Page 11 of 15 PageID #:8333




(“If the defendant merely operates a website, even a ‘highly interactive’ website, that is

accessible from, but does not target, the forum state, then the defendant may not be haled into

court in that state without offending the Constitution.”).

       While the Court cited to J. McIntyre Mach., Ltd. v. Nicastro, 564 U.S. 873 (2011), for the

proposition that personal jurisdiction does not require singling out the forum state for business,

that case did not involve a website. [Dkt. No. 410 at 8-9.] Justice Breyer’s concurrence

expressly left open the proper analysis for personal jurisdiction based on websites: “But what do

those standards mean when a company targets the world by selling products from its Web site?

And does it matter if, instead of shipping the products directly, a company consigns the products

through an intermediary (say, Amazon.com) who then receives and fulfills the orders? And what

if the company markets its products through popup advertisements that it knows will be viewed

in a forum? Those issues have serious commercial consequences but are totally absent in this

case.” J. McIntyre, 564 U.S. at 890 (emphasis added). Thus J. McIntyre’s effect on personal

jurisdiction cases pertaining to websites is uncertain and Justice Breyer’s concurrence is dicta.

Even if it were not, Justice Breyer questioned the effects of a website’s delivery of products and

advertising on personal jurisdiction analysis, leaving the question open. Mr. Greene did not

allege delivery of products or advertising, making the exercise of jurisdiction even more tenuous.

       Additionally, at least one other court within the Seventh Circuit has reached a contrary

conclusion, holding that, under the holding in J. McIntyre, a plaintiff must show that a defendant

purposefully availed itself of the forum market specifically, not merely that defendant intended

to serve the U.S. market generally. Gerk v. CL Med. Sarl, 175 F. Supp. 3d 1074, 1079 (C.D. Ill.

2016) (citing J. McIntyre, 564 U.S. at 886) (finding personal jurisdiction where defendant was a

conference exhibitor in Chicago; advertised, sponsored, or promoted “Reference Centers” in




                                                 11
 Case: 1:14-cv-01437 Document #: 491 Filed: 06/22/20 Page 12 of 15 PageID #:8334




Illinois, including one located in Illinois; performed product training courses in Illinois; and had

an employee working in Illinois and selling devices in Illinois).          The Gerk case further

demonstrates that this is an area of unsettled law.

       In addition, the issue is not whether the Court can exercise personal jurisdiction over Mt.

Gox, a corporate entity, but over Mr. Karpeles personally. It is his contacts and conduct that

must be evaluated. Mr. Greene presented no evidence of any contacts with Illinois or even any

knowledge on the part of Mr. Karpeles personally that Mr. Greene (or any of the other former

plaintiffs) resided in Illinois. There was no evidence that Mr. Karpeles “deliberately targeted or

exploited the Illinois market.” be2 LLC, 642 F.3d at 559. Nor did Mr. Greene show that Mt.

Gox or Mr. Karpeles expressly aimed any intentional conduct at Illinois. See Felland v. Clifton,

682 F.3d 665, 674-75 (7th Cir. 2012) (personal jurisdiction requires “(1) intentional conduct (or

‘intentional and allegedly tortious’ conduct); (2) expressly aimed at the forum state; (3) with the

defendant’s knowledge that the effects would be felt—that is, the plaintiff would be injured—in

the forum state.”). There is no allegation that Mt. Gox or Mr. Karpeles held “itself out as open to

do business with” Illinois residents. Hemi Group, LLC 622 F.3d at 758.

       The only alleged contact between Mr. Karpeles and Mr. Greene, of any of the other

former plaintiffs, came after the complained of conduct. [Dkt. 10, Declaration of Gregory

Greene at ¶¶ 2, 6; Fourth Amend. Compl. ¶¶ 70-71.] Those contacts amount to three total

communications allegedly sent by Mr. Karpeles and/or Mt. Gox to the current or former

plaintiffs, which is far less than the number of contacts the Seventh Circuit has found to be

sufficient for personal jurisdiction. Compare Felland, 682 F.3d at 671 (“Overall, between May

11, 2006, and February 20, 2009, Clifton and his associates sent the Fellands 22 emails and two

mailed messages.”) with Advanced Tactical Ordnance Sys., LLC v. Real Action Paintball, Inc.,




                                                 12
  Case: 1:14-cv-01437 Document #: 491 Filed: 06/22/20 Page 13 of 15 PageID #:8335




751 F.3d 796, 801-02 (7th Cir. 2014) (finding a “few sales” and “two misleading e-mail blasts”

insufficient for personal jurisdiction). To the extent that Mr. Karpeles is alleged to have made

public statements on February 7 and February 24, there are no allegations that the statements

were directed towards Illinois or that Mr. Karpeles knew that they, or other customers, were

located in Illinois.    Further, some of the representations cited in the Complaint were

representations made by Mt. Gox, not by Mr. Karpeles. [Fourth Am. Compl. ¶¶ 13, 14.] Those

representations were only on the Mt. Gox website. There is no other alleged conduct aimed

towards or communications with individuals residing in Illinois or Illinois itself.

       Mr. Karpeles is mindful of the Court’s denial of Mizuho Bank’s prior motion to certify its

dispute over personal jurisdiction for appeal. [Dkt. No. 212; Transcript of Proceedings dated

April 27, 2016 at 3-8, the relevant pages of which are attached hereto as Exhibit A.] Mr.

Karpeles is in a different position than the bank. The bank was provided with customers’

locations and facilitated deposits and withdrawals. It was subject to banking regulations. The

Court disagreed that one of the bank’s proposed controlling questions of law was actually at

issue, and the second proposed question involved a blanket policy of the bank. Those are not the

questions presented by Mr. Karpeles, an individual, over whom this Court is exercising personal

jurisdiction via alleged contacts by the current and former plaintiffs with a corporate website.

       There are defensible, contestable interpretations regarding personal jurisdiction, where

Mr. Karpeles is solely alleged to have run a web-based currency exchange in a foreign country

and directed three communications to individuals in Illinois after the complained-of conduct.

III.   THE RESOLUTION OF EITHER OF THESE ISSUES COULD SPEED UP THE
       LITIGATION, AS A DECISION IN HIS FAVOR ON EITHER ISSUE WOULD
       END THE LITIGATION.

       The resolution of the issues in both of these orders would speed up the litigation. This

element does “not require that the interlocutory appeal resolve the matter in its entirety; it is


                                                 13
 Case: 1:14-cv-01437 Document #: 491 Filed: 06/22/20 Page 14 of 15 PageID #:8336




sufficient that an interlocutory appeal would remove uncertainty about the status of a claim that

might delay settlement or resolution.” F.D.I.C. v. Mahajan, No. 11 C 7590, 2013 U.S. Dist.

LEXIS 99450, at *3 (N.D. Ill. July 16, 2013), citing Sterk v. Redbox Automated Retail, LLC, 672

F.3d 535, 536 (7th Cir. 2012). Here, the interlocutory appeal in Mr. Karpeles’ favor on either

motion would resolve the matter in its entirety, which more than satisfies the requirement that an

interlocutory appeal may materially advance the termination of the litigation. See Sterk, 672

F.3d at 536 (holding interlocutory appeal may materially advance termination of litigation by

reducing completion time of litigation and removing uncertainty that may delay settlement).

       In addition, in light of the current worldwide COVID pandemic, granting the

interlocutory appeal could actually speed up the eventual endpoint of this litigation even if the

Seventh Circuit were to affirm the Court on both issues. The parties are scheduled to finish

expert discovery and class certification briefing by the end of 2020. After the Court addresses

any expert-related motions and the motion for class certification, when the Court will be able to

conduct jury trials is anybody’s guess. Delayed criminal trials will be prioritized. (See Chief

Judge Rebecca R. Pallmeyer’s May 25, 2020 Video Message to the Bar at 2.) And presumably

this Court has both criminal and civil trials that need to be rescheduled and cases closer to being

ready for trial. Granting this interlocutory appeal would expedite matters because, at best, it

would end this litigation; at worst, it would eliminate two major issues for appeal that Mr.

Karpeles would almost certainly pursue after a trial if necessary. An immediate appeal could use

the time more productively.

IV.    THIS MOTION IS BROUGHT WITHIN A REASONABLE TIME AFTER THE
       ORDER SOUGHT TO BE APPEALED.

       Finally, this motion is being filed within a reasonable time. Mr. Karpeles brings this

motion within four business days after the order denying Mr. Karpeles’ motion for summary



                                                14
  Case: 1:14-cv-01437 Document #: 491 Filed: 06/22/20 Page 15 of 15 PageID #:8337




judgment, which was entered on June 16, 2020. See Boim v. Quranic Literacy Inst., 291 F.3d

1000, 1008 (7th Cir. 2002) (motions for certificates of appealability brought within a reasonable

time when motions were filed thirty-five and thirty-six days after ruling). The order on the

motion for personal jurisdiction is obviously older, but if the Court grants the interlocutory

appeal for the summary judgment motion, it would be most judicially efficient to have the

Seventh Circuit Court of Appeals address the personal jurisdiction issue as well.

                                           CONCLUSION

          For all of these reasons, the Court’s orders denying his Motion for Summary Judgment

and his Motion to Dismiss for Lack of Personal Jurisdiction should be certified for immediate

appeal.

          WHEREFORE, Defendant Mark Karpeles respectfully requests that this Court grant this

Motion and: (i) certify the orders [Dkt. Nos. 409, 489] for interlocutory appeal pursuant to 28

U.S.C. § 1292(b); and (ii) grant all other just relief.



Dated: June 22, 2020                                      Respectfully submitted,

                                                          Mark Karpeles

                                                          By:   /s/ Bevin Brennan
                                                                   One of His Attorneys

Bevin Brennan
Matthew Schmidt
PEDERSEN & HOUPT
161 North Clark Street, Suite 2700
Chicago, Illinois 60601
(312) 641-6888
bbrennan@pedersenhoupt.com
mschmidt@pedersenhoupt.com

Attorneys for Defendant Mark Karpeles




                                                   15
